DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 4/6/2022 are as follows: 
Claims 1 – 4 and 6 – 10 are pending.
Claim 5 is cancelled.

Drawings
The drawings were received on 4/6/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, and 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2018/0209745, as previously cited) in view of Anderson & Tarau (NASA TFAWS Heat Pipes Short Course, as previously cited).
Regarding claim 1, Tsai discloses a loop heat pipe (1) structure comprising: 
an evaporation chamber body (11) having an upper case body (11a) and a lower board body (11b), the upper case body and the lower board body together defining a closed chamber (113) in which a capillary structure (114) is disposed (figs. 2 and 3), the evaporation chamber body having an outlet (111) and an inlet (112) in communication with the closed chamber, a working fluid (2) being filled in the closed chamber (receiving space 113 which is comprised of 115 and 116, figs. 2 and 3); and 
a tube body (12) having a first end (121), a second end (122) and a middle section (section of tube body that passes through the radiating fins 13), the first and second ends being respectively positioned at two ends of the middle section (121 and 122 are on opposite ends of the pipe, and anything with two ends has a middle), the first and second ends being respectively connected with the outlet (111) and inlet (112) of the evaporation chamber body (11, figs. 2 and 3, though the tip of the tube passes beyond the inlet, the first end of the tube is being considered to be the section of the tube outside of the middle section),
Tsai is silent on the upper case body, the lower board body and the tube body being made of materials being selected from a group consisting of titanium, and stainless steel. 
However, Anderson & Tarau teach that stainless steel and titanium are common heat pipe envelope materials (pg. 87, 88). The application descriptions provided by Anderson & Tarau provide a designer with reasons for selecting stainless steel or titanium such as required operating conditions and working fluids. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make a heat pipe material selection from well-known and oft used group of metals including stainless steel, and titanium in order to minimize experimentation time needed to identify a suitable material.
Regarding claim 2, Tsai discloses a heat dissipation unit (13)  disposed on outer side of the tube body (12), the heat dissipation unit being composed of multiple radiating fins (131) or multiple cooling tube bodies.
Regarding claim 3, Tsai discloses the closed chamber (113) further has a compensation chamber (115) and at least one vapor passage (1141), one end of the vapor passage being in communication with the outlet (fig. 2).
Regarding claim 4, Tsai discloses the vapor passage (1141) is selectively disposed on a wall face of the evaporation chamber body (11), which faces the capillary structure (114) or disposed on one side of the capillary structure, which faces the evaporation chamber body, one end of the vapor passage being correspondingly connected with the outlet (111), the working fluid (2) being converted between vapor phase and liquid phase, the vapor-phase working fluid and the liquid-phase working fluid being circulated within the entire interior of the loop heat pipe structure (fig. 2).
Regarding claim 6, Tsai discloses the outlet and the inlet are disposed on different sides of the evaporation chamber body, the second end of the tube body entering the closed chamber from the inlet of the evaporation chamber body and extending to one side distal from the compensation chamber (fig. 3).
Regarding claim 7, Tsai discloses the evaporation chamber body is a flat-plate evaporation chamber body (paragraph 21, “bottom plate 11b”), the compensation chamber being correspondingly disposed in parallel to the capillary structure (fig. 1).
Regarding claim 8, Tsai discloses the evaporation chamber body has a liquid passage (116), one end of the liquid passage being connected with the inlet (111), the liquid passage (116) being disposed on one side of the capillary structure (114, figs. 2 and 3, the liquid is shown in black flowing over the top of the capillary structure), the liquid passage and the vapor passage (1141) being respectively correspondingly disposed on upper and lower sides of the capillary structure (figs. 2 and 3, the capillary structure is shown as the hatched block with the vapor passage below and connected to the outlet 111, and the liquid passage above).
Regarding claim 9, Tsai discloses the capillary structure has multiple channels (1141, multiplicity shown in fig. 1) in adjacency to the lower board body (fig. 1), each channel having an open side and a closed side (fig. 1), the open side being attached to the lower board body (11b, fig. 1), the open side having a width smaller than that of the closed side. The present invention fails to adequately differentiate the vapor passages (116) from the channels (21). Based on the explanation in the instant specification and the drawing, it appears that these two features share the same structure and are co-located. Furthermore, the tapered nature described is not shown in any figure. To the extent that Figures 1 and 2 of the present application illustrates the claimed features of the wick structure, so too then does Figures 1 and 2 of Tsai since they are identical structures. 
Regarding claim 10, Anderson & Tarau teach the capillary structure is formed of sintered powder (pg. 96), the powder being selected from a group consisting of copper, aluminum, titanium and plastic fiber (pg. 104). 

Response to Arguments
Applicant's arguments filed 4/6/2022 regarding claim and drawing objections have been considered. In light of the amended claims and drawings Examiner’s objections are withdrawn.
Applicant's arguments filed 4/6/2022 regarding the 112(b) rejection of claim 1 has been considered. In light of the amended claims, the 112(b) rejection is withdrawn.
Applicant's arguments filed 4/6/2022 regarding claim 1 have been fully considered but they are not persuasive. Applicant argues on page 8 that “Tsai '134 [in error for Tsai ‘745, see pg. 8 of remarks] itself does not teach that the material of the various components can be replaced with different materials, however that limitation was removed and claim 1 only requires a single material (titanium or stainless steel). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., can be replaced with different components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Moreover, the NPL also fails to disclose or teach what additional effects can be provided or how the structure would be improved when replacing materials.” In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tsai ‘745 does not disclose any detail regarding the material used for construction of the apparatus, thus a practitioner of the art would be required to identify possible materials and choose based on the specific needs of the application. Anderson & Tarau provide commonly used working fluids, commonly used envelope materials, and commonly used fluid/material pairs (pgs 83 - 93). Applicant’s amended claim no longer claims different materials in combination with each other according to requirements and thus no motivation for combining materials is needed. It would be obvious to choose from a list of well-known materials, as disclosed by Anderson & Tarau, so that designers would not be required to experiment with every possible option to determine which material would suit the application. Choosing from a list of well-known materials would thus reduce research and development cost since excessive experimentation would be avoided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763